DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 20 December 2019. Claims 1-20 are pending. 
Information Disclosure Statement
The IDS received on 20 December 2019 has been considered. 
The IDS received on 20 December 2019 has been considered. 
Drawings
The drawings received on 20 December 2019 included Figures 3A-3D which were in color. The color figures were converted into a black-and-white format and placed in the application file. If the appearance of the converted figures is not acceptable, replacement drawings may be filed or a petition for color drawings under 37 CFR 1.84(a)(2) may be filed. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,255,100 B2 (Schimert). 

As to claim 1, Schimert discloses a method for diagnosing an engine or an aircraft, the method comprising: 
	obtaining flight data of at least one of the engine and the aircraft during operation of the engine on the aircraft (Fig 11, col 4 ln 67-col 5 ln 5 - "sensor data from the various systems, such as flight control systems and environmental systems associated with an aircraft, may be collected and processed to generate training data sets of sensor data corresponding to a baseline or normal operating conditions (NOC) for specific parameters of interest", col 11 ln 50-57 - "The system 1202 may include a multiplicity of sensors 1204 associated with different aircraft systems 1206 [...] Examples of the different aircraft systems may include [...] flight or environmental controls, engine associated system"); 
	obtaining a graph-based representation modeling a mathematical relationship between parameters of at least one of the engine and the aircraft, the graph-based representation having a plurality of permutations (col 5 ln 46-58 - "monitoring results may be generated for a variety of principal component analysis (PCA) [...] models. PCA is a dimension reduction technique that may be used to reduce the number of parameters for statistical analysis. PCA may reduce a multiplicity of different variables to a much smaller group that is still representative of the data. Both PCA and ICA model data as a linear combination of latent variables. Latent variables are variables that are not directly observed but are rather inferred, such as through the mathematical modeling of variables that are directly measured. PCA projects parameters onto a smaller set of latent variables that may account for most of the variation in the data set"); 
	generating output data for the plurality of permutations based on the flight data (col 6 ln 3-5 - "the monitoring results from block 108 may be fused or consolidated to produce a consensus decision, i.e. alert/normal on whether an anomaly is likely to occur"); 
	comparing the output data for the plurality of permutations to each other and from comparing the output data detecting a fault based on a discrepancy in the output data (col 6 ln 3-5); and 
	outputting a signal indicative of the fault in response to detecting the fault (col 6 ln 11-12 - "a determination may be made if the consensus decision is 'alert'. If so, an alert may be generated").

As to claim 2, Schimert discloses the method of claim 1, and further discloses wherein comparing the output data comprises processing the output data to determine a statistical deviation in the output data (col 5 ln 10-15 - "the statistical analysis of the data may include multivariate process monitoring techniques to account for correlation between the different parameters and to generate an alert when relationships between the parameters change, as well as when mean levels of individual parameters may change").

As to claim 3, Schimert discloses the method of claim 2, and further discloses wherein detecting the fault comprises determining an input data source of the flight data causing the statistical deviation (col 6 ln 18-21 - "a contribution plot indicates the level of contribution of each parameter in causing a predetermined limit or NOC limit to be exceeded in a monitoring chart").

As to claim 4, Schimert discloses the method of claim 1, and further discloses wherein comparing the output data comprises processing the output data for the plurality of permutations with a machine-learning algorithm to detect the fault (col 4 ln 67-col 5 ln 5, col 7 ln 24-30 - "In block 228, models are fit to the final training data to generate NOC or baseline models 230. PCA and ICA, previously described, may be used to generate the NOC models 230. In block 232, the final training data 224 and the NOC model 230 may be used to calculate monitoring quantities for the final training data").

As to claim 5, Schimert discloses the method of claim 1, and further discloses the method further comprising determining a confidence score for the fault based on the discrepancy in the output data (col 6 ln 3-5, col 6 ln 22-27 - "which parameter or parameters are most likely to have caused the alert may be determined from the contribution plot or plots. This is done by comparing each parameter contribution to the monitored quantity, relative to the parameter contribution under baseline or normal operation conditions").

As to claim 6, Schimert discloses the method of claim 1, and further discloses wherein detecting the fault comprises determining that at least one engine or aircraft sensors is broken (col 6 ln 27-30 - "Subject matter expertise about the relationships between the parameters and system components (parts) may help to determine which component needs to be replaced or repaired to avoid a future flight deck effect").

As to claim 7, Schimert discloses the method of claim 1, and further discloses wherein detecting the fault comprises determining that at least one engine or aircraft sensors is installed incorrectly (col 7 ln 7-15 - "extract the final training data, fit NOC models, and determine NOC limits for monitoring charts for data-driven anomaly detection in accordance with an embodiment of the present invention. [...] An example of such a transformation may be to calculate differences between naturally paired sensors, such as sensors controlling similar flight control elements on left and right sides of the aircraft").

As to claim 8, Schimert discloses the method of claim 1, and further discloses wherein detecting the fault comprises determining that the engine is installed incorrectly (Fig 11, col 6 ln 34-38 - "Depending upon the system and/or analysis of the data or parameter observations, a notification may be generated to repair or check the system during the next routine maintenance or the aircraft may be pulled out of service earlier to avoid any undesirable flight operations", col 11 ln 50-57).

As to claim 9, Schimert discloses the method of claim 1, and further discloses wherein detecting the fault comprises determining that a flight maneuver was incorrectly performed (col 4 ln 67-col 5 ln 5, col 5 ln 5-8 - "New data from various aircraft systems may then be compared to thresholds determined from the previously collected NOC data or baseline data", col 9 ln 15-16 - "new sensor data may arise from an aircraft system, such as flight control systems").

As to claim 10, Schimert discloses the method of claim 1, and further discloses wherein obtaining the flight data comprises obtaining the flight data from a plurality of engine sensors and from at least one aircraft computer connected to a plurality of aircraft sensors (col 4 ln 17-31 - "The present invention is described below with reference to flowchart illustrations and/or block diagrams [...] a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram bloc", col 11 ln 50-57).

As to claim 11, Schimert discloses a system for diagnosing an engine or an aircraft, the system comprising: 
	a processing unit (col 4 ln 17-31); and 
	a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (col 3 ln 32-36 - "portions of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects") for: 
	obtaining flight data of at least one of the engine and the aircraft during operation of the engine on the aircraft (Fig 11, col 4 ln 67-col 5 ln 5, col 11 ln 50-57); 
	obtaining a graph-based representation modeling a mathematical relationship between parameters of at least one of the engine and the aircraft, the graph-based representation having a plurality of permutations (col 5 ln 46-58); 
	generating output data for the plurality of permutations based on the flight data (col 6 ln 3-5); 
	comparing the output data for the plurality of permutations to each other and from comparing the output data detecting a fault based on a discrepancy in the output data (col 6 ln 3-5); and 
	outputting a signal indicative of the fault in response to detecting the fault (col 6 ln 11-12).

As to claim 12, Schimert discloses the system of claim 11, and further discloses wherein comparing the output data comprises processing the output data to determine a statistical deviation in the output data (col 5 ln 10-15).

As to claim 13, Schimert discloses the system of claim 12, and further discloses wherein detecting the fault comprises determining an input data source of the flight data causing the statistical deviation (col 6 ln 18-21).

As to claim 14, Schimert discloses the system of claim 11, and further discloses wherein comparing the output data comprises processing the output data for the plurality of permutations with a machine-learning algorithm to detect the fault (col 4 ln 67-col 5 ln 5, col 7 ln 24-30).

As to claim 15, Schimert discloses the system of claim 11, and further discloses wherein the computer-readable program instructions are further executable by the processing unit for determining a confidence score for the fault based on the discrepancy in the output data (col 6 ln 3-5, col 6 ln 22-27).

As to claim 16, Schimert discloses the system of claim 11, and further discloses wherein detecting the fault comprises determining that at least one engine or aircraft sensors is broken (col 6 ln 27-30).

As to claim 17, Schimert discloses the system of claim 11, and further discloses wherein detecting the fault comprises determining that at least one engine or aircraft sensors is installed incorrectly (col 7 ln 7-15).

As to claim 18, Schimert discloses the system of claim 11, and further discloses wherein detecting the fault comprises determining that the engine is installed incorrectly (Fig 11, col 6 ln 34-38, col 11 ln 50-57).

As to claim 19, Schimert discloses the system of claim 11, and further discloses wherein detecting the fault comprises determining that a flight maneuver was incorrectly performed (col 4 ln 67-col 5 ln 5, col 5 ln 5-8 - "New data from various aircraft systems may then be compared to thresholds determined from the previously collected NOC data or baseline data", col 9 ln 15-16).

As to claim 20, Schimert discloses the system of claim 11, and further discloses wherein obtaining the flight data comprises obtaining the flight data from a plurality of engine sensors and from at least one aircraft computer connected to a plurality of aircraft sensors (col 4 ln 17-31, col 11 ln 50-57).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods of performing plausibility checks on sensor data obtained from an engine or vehicle monitoring system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669